In a negligence action to recover damages for personal injuries, defendant appeals from an interlocutory judgment of the Supreme Court, Suffolk County, entered April 13, 1978, which is in favor of plaintiff, on the issue of liability, upon a directed verdict. Interlocutory judgment reversed, on the law, and new trial granted, with costs to abide the event. The Trial Justice should not have directed a verdict in favor of plaintiff on the issue of liability, because there are questions of fact which should be resolved by a jury. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.